Citation Nr: 0410374	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  96-22 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to the assignment of a higher (compensable) rating 
for loss of left testicle to include erectile dysfunction, on 
appeal from the initial grant of service connection.

2.  Entitlement to the assignment of a higher rating for migraine 
headaches, currently evaluated as 30 percent disabling, on appeal 
from the initial grant of service connection.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran had active service from October 1983 to April 1984 
with the U. S. Army; July 1985 to April 1988 and August 1988 to 
August 1994 with the U.S. Navy.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from the Philadelphia, Pennsylvania, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The case was remanded in August 2002 and August 2003.


FINDINGS OF FACT

1.  The veteran's migraine headaches have not been shown to 
approximate very frequent completely prostrating and prolonged 
attacks.

2.  The left testicle has been removed; no right testicle 
disability or penis deformity has been noted.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 
30 percent for migraine headaches, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, §§ 4.7, 
4.40, Diagnostic Code 8100 (2003).

2.  The criteria for an initial compensable evaluation for loss of 
left testicle to include erectile dysfunction have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.115b, Diagnostic Codes 7522, 7524 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his headaches and erectile dysfunction 
have increased in severity.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug.29, 
2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

In the present case, the claims for service connection for 
migraine headaches and loss of the left testicle were received in 
November 1994.  A December 1994 rating action granted service 
connection for loss of the left testicle, assigning a 
noncompensable evaluation; and an April 1996 rating action granted 
service connection for migraine headaches, assigning a 10 percent 
evaluation.  A July 1998 rating action increased the rating for 
migraine headaches to 30 percent disabling; and expanded service 
connection for loss of the left testicle to include erectile 
dysfunction, assigning a noncompensable evaluation.  A VCAA letter 
was sent to the veteran in March 2002, which provided notice to 
the claimant regarding what information and evidence was needed to 
substantiate the claims, as well as what information and evidence 
must be submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  On the other 
hand, the Court acknowledged that the Secretary could show that 
the lack of a pre-AOJ decision notice was not prejudicial to the 
appellant.  ("The Secretary has failed to demonstrate that, in 
this case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer new 
and material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either the 
AOJ or the Board becomes final that a claimant has to surmount the 
reopening hurdle.  

The VCAA requires that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to the 
appellant in March 2002 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's case to 
the Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case (SSOC) was provided to the 
appellant.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his or her claim, 
and to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial error to 
the claimant.  

The Board finds that the November 2003 SSOC, and correspondence 
from the RO to the veteran, including the March 2002 VCAA letter, 
notified him of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA would 
seek to provide, and the information and evidence he was expected 
to provide.  

The VCAA also requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim 
for a benefit under a law administered by the Secretary of 
Veterans Affairs, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim. 

With respect to the duty to assist, the record reflects that the 
RO has obtained all of the veteran's medical records and provided 
physical examinations in connection with his claims.  Further, the 
RO asked him to submit any evidence in his possession that 
pertains to the claims.  Additionally, the Board remanded the case 
in August 2002 in order to schedule a personal hearing; however, 
the veteran failed to appear at a hearing scheduled in November 
2002.  Still further, the Board obtained additional medical 
records and remanded the case again in August 2003 so that the RO 
could review this evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the Board finds that the notification and duty to 
assist provisions of the VCAA have been satisfied and that no 
further actions pursuant to the VCAA need be undertaken on the 
veteran's behalf.


Factual Background

Concerning, loss of the left testicle, in January 1991, the 
veteran sustained a blunt trauma injury to the inguinal area when 
a line snapped causing a cleat to hit him on the left side of his 
body.  The veteran complained of left testicle pain.  He continued 
his complaints and an orchiectomy was performed in August 1992.  

Concerning his migraine headaches, in April 1992, the veteran 
complained of head and neck pain.  He reported that he was 
involved in a motor vehicular accident 5-days previously.  He 
continued to complain of severe headaches throughout the remainder 
of service.  

A December 1994 rating action granted service connection for loss 
of left testicle.  A noncompensable evaluation with special 
monthly compensation for loss of use of a creative organ was 
assigned effective August 1994.  

A VA examination was conducted in January 1995.  The veteran 
reported that his headaches typically started at the right 
temporal area behind the eye.  He would see spots and sometimes 
throbbing accompanied his headaches.  This happened only on the 
right side.  He doesn't take medication but uses ice on his head 
to relieve the pain.  There is no nausea or vomiting.  He is 
sensitive to noise and lights.  He experienced headaches once 
every 2-3 months and they lasted for a few hours.  The diagnosis 
was migraine headaches, moderately severe.

An April 1996 rating action granted service connection for 
migraine headaches and assigned a 10 percent evaluation effective 
August 1994.  

At a VA examination in June 1996, the veteran reported headaches 
3-4 times a month with nausea and photophobia that lasted 3-4 
days.  On a scale of 1-10 his headaches rated 7-9.  There were no 
abnormalities reported on neurological examination.  The diagnosis 
was common migraine headaches.

An October 1996 addendum to the June 1996 VA examination noted 
there was no evidence of nerve injury by electromyography (EMG). 

VA outpatient records dated between June 1996 and December 1997 
show treatment on several occasions for exacerbation in the 
frequency of his migraine headaches.  His symptoms included right-
sided headaches with blurred vision, photophobia, sonophobia, 
nausea, and vomiting.  His medication was adjusted several times.  
In December 1997, he reported headache attacks twice monthly.  

A VA examination was conducted in May 1998.  The veteran reported 
that he had erectile dysfunction secondary to his orchiectomy.  
Examination revealed the absence of one testicle and a normal 
circumcised penis.  In reporting the diagnostic impression, the 
examiner noted post orchiectomy with erectile dysfunction without 
adequate treatment.  The examiner opined that this was readily 
correctable problem and the veteran would benefit from medication 
such as Viagra.

A July 1998 rating action expanded service connection for loss of 
left testicle to include erectile dysfunction, assigning a 
noncompensable evaluation effective August 1994.  

A June 1999 private medical report shows that the veteran was 
receiving psychiatric care due to his "testicals".

A July 1999 VA psychiatric examination report relates that the 
veteran experienced depression.  The veteran indicated that it was 
secondary to his sexual dysfunction.  The diagnosis was major 
depressive disorder.  The examiner commented that the veteran 
would seek help for his erectile dysfunction, if it led to his 
depression. 

VA outpatient records dated between December 1997 and October 1999 
show treatment on occasions for exacerbation of his migraine 
headaches, as well as psychiatric counseling for depression.  His 
symptoms included right-sided headaches with blurred vision, 
photophobia, sonophobia, nausea, and vomiting.  His medication in 
October 1999 included Alprostadil, Amitriptyline, Sumatripan 
Succinate and Ranitidine.  

A VA examination was conducted in December 1999.  He reported his 
symptoms, included headaches 4 times weekly.  He used Imitrex and 
Excedrin migraine tablets.  These were considered fairly useful.  
He noted that he did construction work and his headaches caused 
him to miss work and lose jobs.  In reporting his medical history, 
the veteran indicated that at the time of his injury his penis was 
swollen for a week.  The examiner pointed out that this was 
equivalent to 168 hours of priapism.  The veteran indicated that 
there was no erection at morning or night and he was unable to 
sustain an erection.  He used injections for intercourse but there 
was a loss of feeling and Viagra proved useless.  There were no 
abnormalities noted on neurological examination.  The diagnosis 
included migraine headaches.  The examiner commented that the 
erectile dysfunction was secondary to prolonged priapism secondary 
to blunt trauma.  The examiner concluded that the erectile 
dysfunction was not secondary to left testicle loss or vasectomy.  
There was no evidence of testosterone deficiency on a clinical 
basis.  His clinical history of priapism for 168 hours clearly 
exceeded the time limit for loss of erectile function, which is 
normally 6-7 hours.  

An examiner at a November 2000 VA psychiatric examination 
concluded that the veteran's depression probably started during 
service but was definitely secondary to erectile dysfunction.  

VA outpatient records dated between June 1999 and March 2003 show 
that the veteran continued treatment for his migraine headaches, 
erectile dysfunction and depression.  December 2000 neurology 
notes indicate that the veteran had not been followed for the 
previous 18 months.  He noted that he felt headaches beginning 4-6 
times a day but he took Excedrin, which generally stopped the 
headaches for several hours.  He had occipital headaches as well 
as those that were behind the right eye.  In December 2000, it was 
also noted that his medication, Caverject, would be increased due 
to partial erections.  In November 2001, he reported that he had 
headaches twice weekly.  His medication included Imitrex, Fiorcet 
and Elavil in the past.  In March 2002 he indicated his desire to 
try Viagra.  In December 2002 he reported headaches twice weekly 
that were less severe than his prior visit.  They lasted 6 hours.  
The headaches felt like a poke in the right eye with throbbing in 
the right temple.  Sometimes it involved the whole head and felt 
like someone was pulling his head off.  The headaches were 
sometimes precipitated by stress.  His medication included 
Darvocet, Elavil and Imitrex.  

Criteria and Analysis

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE FOR 
RATING DISABILITIES (Schedule), codified in C.F.R. Part 4.  VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues raised in 
the record, and to explain the reasons and bases for its 
conclusion.  

The Board has considered whether a "staged" rating is appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The record, 
however, does not support assigning different percentage 
disability ratings during the period in question.  

Migraine headaches

The appellant's service-connected headache disability is evaluated 
under Diagnostic Code 8100.  Pursuant to this code, migraines are 
rated based on the frequency and severity of such attacks as well 
as any resulting economic impairment.  Migraine headaches, with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, warrant a 50 percent 
evaluation.  With characteristic prostrating attacks occurring on 
the average of once a month over the last several months, a 30 
percent rating is to be assigned.  38 C.F.R. Part 4, § 4.124, 
Diagnostic Code 8100.

In reviewing the medical evidence, VA treatment reports show that 
the veteran reported that he experienced common migraine 
headaches, 1-2 times a week.  He described his headaches as pain 
behind his eyes with associated nausea, blurred vision, dizziness 
with light-headedness and photophobia.  The headaches also caused 
sleep impairment.

Although the veteran reports headaches on a weekly basis, there is 
no indication in the VA clinical records that the veteran stayed 
in bed or was otherwise incapacitated for prolonged or frequent 
periods due to his headaches.  There are no clinical records 
demonstrating such a degree of treatment.  The veteran's 
statements and medical reports form a preponderance of evidence 
which demonstrates that his migraine headaches most closely 
approximate the criteria for the current 30 percent rating and do 
not approximate the very frequent completely prostrating and 
prolonged attacks which are required for the next higher rating.  
38 C.F.R. § 4.7.  An increased evaluation for migraine headaches 
in not warranted in this case.

Loss of left testicle with erectile dysfunction

The veteran's disability from erectile dysfunction has been rated 
by the RO utilizing Diagnostic Code 7522.  That diagnostic code 
provides a 20 percent rating for deformity of the penis with loss 
of erectile power.  The Board notes that the veteran has been 
awarded special monthly compensation for loss of use of a creative 
organ.  This was reflected in the December 1994 rating decision 
and is not an issue before the Board.

The veteran' left testicle disability is rated under Diagnostic 
Code 7524.  Under Diagnostic 7524, removal of one testis warrants 
a 0 percent (noncompensable) rating, while removal of both testes 
warrants a 30 percent rating.  A note to that code provides that, 
in cases of the removal of one testis as the result of a service-
incurred injury or disease, other than an undescended or 
congenitally undeveloped testis, with the absence or 
nonfunctioning of the other testis unrelated to service, a rating 
of 30 percent will be assigned for the service-connected 
testicular loss.

A compensable evaluation is not available for removal of the left 
testicle under Diagnostic Code 7524.  Although the code allows for 
a 30 percent evaluation for service-connected loss of one 
testicle, the loss must be accompanied by the absence or 
nonfunctioning of the other testis.  The evidence does not show 
that situation to exist in the veteran's case.  The Board notes 
that the veteran has not contended nor has the evidence revealed 
that the veteran's right testicle has been removed or is otherwise 
disabling.  Similarly, his disability picture from erectile 
dysfunction does not more closely approximate the criteria for the 
next higher schedular rating under Diagnostic Code 7522, as there 
is no clinical finding of deformity of the penis.  Under these 
circumstances, an initial compensable evaluation under either 
Diagnostic Code 7522 or 7524 is not warranted. 


ORDER

The assignment of a higher evaluation for migraine headaches is 
denied.

The assignment of a higher evaluation for loss of left testicle to 
include erectile dysfunction is denied.


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



